               Case 1:18-cv-10138-ALC-SDA Document 110 Filed 07/14/20 Page 1 of 2




                      7/14/2020
                                                                                                     NATALIE MARCUS
                                                                                              Assistant Corporation Counsel
JAMES E. JOHNSON                                                                         Labor & Employment Law Division
Corporation Counsel
                                            THE CITY OF NEW YORK                                               Room 2-197
                                          LAW DEPARTMENT                                               Phone: 212-356-2629
                                                                                                         Fax: 212-356-2493
                                                 100 CHURCH STREET                                   nmarcus@law.nyc.gov
                                                 NEW YORK, NY 10007



                                                                      July 14, 2020

        BY ECF
        Honorable Stewart D. Aaron
        U.S. District Court                           Request GRANTED. The telephonic initial conference is hereby
        Southern District of New York                 adjourned to August 27, 2020 at 2:00 p.m. SO ORDERED.
        500 Pearl Street                              Dated: July 14, 2020
        New York, NY 10007


                         Re: Drayton, et al. v. The City of New York, et al., 18 Civ. 10138 (ALC)(SDA)


        Dear Magistrate Judge Aaron:

                       I am an Assistant Corporation Counsel in the office of James E. Johnson,
        Corporation Counsel of the City of New York, attorney for defendants City of New York
        (“City”) and the New York City Department of Education (“DOE”) in the above-referenced
        action. Defendants submit this letter to request an adjournment of the Initial Pretrial Conference
        scheduled for August 26, 2020 at 2:00 p.m. This is defendants’ first request for an adjournment
        of the conference and plaintiffs consent to this request.

                        On July 9, 2020, the Court issued an order scheduling an Initial Pretrial
        Conference for August 26, 2020 at 2:00 p.m. See Dkt. No. 108. Defense counsel has a
        previously scheduled conference for that date and time in another matter and therefore
        respectfully requests an adjournment of the conference. The parties have conferred and
        plaintiffs’ and defense counsel are available on August 27, and August 28, 2020 for the Initial
        Pretrial Conference. Therefore, I respectfully request that the Court grant the request for an
        adjournment of the August 26, 2020 conference.

                         Thank you for your consideration of this request.
      Case 1:18-cv-10138-ALC-SDA Document 110
                                          109 Filed 07/14/20 Page 2 of 2




                                               Respectfully submitted,


                                                 /s/Natalie Marcus
                                                          Natalie Marcus
                                                  Assistant Corporation Counsel




cc:    Lloyd Ambinder (By ECF)
       James Murphy (By ECF)
       Michele A. Moreno (By ECF)
